Per Curiam.
This was an action of replevin for certain goods sold by the- plaintiff at Grand Bapids to Morton & Gale of Greenville, and which were attached by the defendant on a demand against one of tie firm of Morton & Gale, before the goods had left Grand Bapids, and while they were in the hands of a carrier for transportation. It is not denied by the plaintiff that his sale of the goods to Morton & Gale was complete, but the sale was on credit, and he insists on his right to reclaim them in transitu. But the facts make out no such right. That right is grounded on the insolvency of the vendees, unknown at the time of the sale or arising afterwards, and the circuit' judge finds in this case that insolvency was not shown. Indeed, unless it can be said that the mere fact that an attachment was sued out against one of the vendees is some evidence of the insolvency of the firm, the showing was all the other way, and it is remarkable, in view of the nature of the plaintiff’s claim, that after obtaining the goods on the writ of replevin, the plaintiff immediately sent them *676in Ms own name to Morton & Gale, who made payment therefor. Of course the mere suing out of an attachment is no evidence of the defendant’s insolvehcy, — much less of that of a partnership to which he belonged. It is plain, therefore, that this suit cannot be supported.
The judgment must be affirmed with costs.